IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LEIGHTON BRISSETT,
Petitioner
: 3:19-cv-00712
v. : (JUDGE MARIANI)
U.S. DEPARTMENT OF
HOMELAND SECURITY,
Respondent

ORDER
AND NOW, THIS / / | DAY OF OCTOBER, 2019, upon consideration of
Leighton Brissett’s Petition for Writ of Habeas Corpus (Doc. 1), and for the reasons set forth
in the Court's accompanying Memorandum Opinion, IT IS HEREBY ORDERED THAT:
1. The Petition for Writ of Habeas Corpus (Doc. 1) is DISMISSED as moot.

2. The Clerk of Court is directed to CLOSE this case.

 

 

United States District Judge

 

 

 
